     Case 2:20-cv-00482-JAM-DB Document 21 Filed 08/31/21 Page 1 of 3


 1   Michael R. Mordaunt, Esq., Bar No. 66911
     Lori A. Reihl, Esq., Bar No. 246395
 2   MORDAUNT, ROUNDY, REIHL & JIMERSON
     A Professional Law Corporation
 3   7488 Shoreline Drive, Suite B1
     Stockton, CA 95219
 4   Telephone: (209) 473-8732
     Facsimile: (209) 957-9165
 5   lreihl@mrrjlaw.com
 6   Attorneys for Defendants
     COUNTY OF SAN JOAQUIN
 7   AND DOMINGO RAGASA, RN
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
      NORLAN PRUDENTE                               )   Case No. 2:20-CV-00482-JAM-DB
12                                                  )
                     Plaintiff(s),                  )   AMENDED STIPULATION AND ORDER TO
13                                                  )   EXTEND SUPPLEMENTAL / REBUTTAL
      vs.                                           )   EXPERT DISCLOSURE DEADLINES
14                                                  )
      COUNTY OF SAN JOAQUIN and                     )
15    DOES ONE through TWENTY,                      )
      inclusive.                                    )
16                                                  )
                     Defendant(s).                  )
17                                                  )
18          Pursuant to the Status (Pre-Trial Scheduling) Order in this action, the initial deadline for

19   expert disclosures was July 16, 2021 and supplemental disclosures was July 30, 2021. (See Docket

20   No. 11.) Through Stipulations and Orders those deadlines were extended to August 16, 2021 for

21   expert witness disclosures and August 30, 2021 for supplemental disclosure and disclosure of

22   rebuttal witnesses. (See Docket Nos. 16-18.)

23          The parties have now completed the initial expert witness disclosures. However, based on

24   new issues raised in the disclosures and the availability of experts, defendant will require a short

25   extension of time to complete supplemental and rebuttal disclosures.

26          Therefore, the parties jointly request the Court extend the deadline for supplemental

27   disclosure and disclosure of any rebuttal experts to September 13, 2021.

28          Additionally, while expert disclosure deadlines have been extended in this case, the
                                                  1
     AMENDED STIPULATION AND ORDER TO EXTEND SUPPLEMENTAL / REBUTTAL
     EXPERT DISCLOSURE DEADLINES
      Case 2:20-cv-00482-JAM-DB Document 21 Filed 08/31/21 Page 2 of 3


 1   discovery deadline set forth in the initial Pre-trial Scheduling Order has not, leaving insufficient

 2   time to complete the remaining discovery, including expert discovery following the disclosures.

 3   Therefore, parties also jointly request a 30 day extension on the discovery deadline to October 18,

 4   2021.

 5           SO STIPULATED.

 6

 7   Dated: ___8/30/2021______________                 KIM & ASSOCIATES

 8
                                                       By:     /s/ James Kim
 9                                                           James Kim, Esq.
                                                             Attorneys for Plaintiff
10                                                           NORLAN PRUDENTE

11

12

13 Dated: __8/30/2021________________                  LEADER-PICONE & YOUNG, LLP

14
                                                       By:     /s/ Malcolm Leader-Picone
15                                                           Malcolm Leader-Picone, Esq.
                                                             Attorneys for Plaintiff
16                                                           NORLAN PRUDENTE

17

18
     Dated: __8/30/2021________________                MORDAUNT, ROUNDY, REIHL & JIMERSON
19

20
                                                       By:     /s/ Lori A. Reihl
21                                                             Lori A. Reihl, Esq.
                                                               Attorneys for Defendants
22                                                             COUNTY OF SAN JOAQUIN AND
                                                               DOMINGO RAGASA, RN
23

24

25   ///

26   ///

27   ///

28   ///
                                                  2
     AMENDED STIPULATION AND ORDER TO EXTEND SUPPLEMENTAL / REBUTTAL
     EXPERT DISCLOSURE DEADLINES
     Case 2:20-cv-00482-JAM-DB Document 21 Filed 08/31/21 Page 3 of 3

                                                  ORDER
 1

 2         IT IS HEREBY ORDERED that the deadline for supplemental disclosure and disclosure of

 3 any rebuttal experts shall be extended to September 13, 2021. The deadline to complete all

 4 discovery shall be extended to October 18, 2021.

 5

 6
     Dated: August 30, 2021                       /s/ John A. Mendez
 7
                                                  THE HONORABLE JOHN A. MENDEZ
 8                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
     AMENDED STIPULATION AND ORDER TO EXTEND SUPPLEMENTAL / REBUTTAL
     EXPERT DISCLOSURE DEADLINES
